Citation Nr: 0501790	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  97-13 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable evaluation for a pilonidal 
cystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to May 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which confirmed and continued the noncompensable (zero 
percent) rating for the veteran's service-connected pilonidal 
cystectomy.

The veteran provided testimony at a personal hearing 
conducted before personnel at the RO in January 1998, a 
transcript of which is of record.

Review of the record reveals that the veteran has raised 
claims for service connection for a mental disorder and 
penile dysfunction as secondary to his service connected 
pilonidal cystectomy.  As no decision on these issues appears 
to be of record, these matters are REFERRED to the RO for 
appropriate action.

For the reasons stated below, the Board finds that additional 
development is necessary in the instant case.  Accordingly, 
the appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the RO has obtained treatment 
records for the veteran through January 2004.  However, the 
record also reflects that the veteran was last accorded a VA 
medical examination to evaluate his service-connected 
pilonidal cystectomy in September 1996.  As it has been more 
than 8 years since this examination, the Board if of the 
opinion that the that the record may not accurately reflect 
the current severity of the service-connected pilonidal 
cystectomy.  Consequently, the Board concludes that a 
contemporaneous VA examination is needed in order to make an 
informed decision regarding the veteran's current level of 
functional impairment and adequately evaluate his current 
level of disability.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).  

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for service-
connected pilonidal cystectomy since 
January 2004.  After securing any 
necessary release, the RO should obtain 
those records not on file.  In addition, 
the RO should request current VA treatment 
records.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of his service-connected 
pilonidal cystectomy.  The claims folder 
should be made available to the examiner 
for review before the examination.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC) which addresses all of the evidence obtained after the 
issuance of the last SSOC in January 2004, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




